Citation Nr: 1418170	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include tinea versicolor.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran was scheduled for requested video conference hearing before an Acting Veterans Law Judge on December 7, 2012, but failed to report.  More than two weeks prior to the hearing, in November 2012, the Veteran and her representative wrote to VA requesting that the December 2012 hearing be rescheduled because she could would have to use public transportation and could not arrive by the scheduled time.  She reportedly received notice of the hearing on November 16, 2012.  It is unclear when notice of the hearing was sent, but it appears that the Veteran was given less than the requisite 30 day notice.  Cf. 38 C.F.R. § 19.76 (2013).  In February 2014, the Veteran requested that another hearing be scheduled as she was given insufficient notice.  

The Board finds that the Veteran should be scheduled for another video conference hearing to be conducted by a Veterans Law Judge.  Since the RO schedules Board video-conference hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The AOJ should schedule the Veteran for a Board video-conference hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

